DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sparse” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “sparse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the term “sparse” is interpreted to mean any amount that is less than the maximum amount possible. 
As for claims 3-12, in light of these claims depending form claims 1 and/or 2, these claims also contain the indefinite language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (2012/0051074).
With respect to claim 1, Takahashi ‘074 teaches an illuminating device (1) of a reflective type that uses a laser beam (Fig. 1), the illuminating device comprising: a laser element (11) that emits a laser beam (paragraph 168); an optical fiber (21) that transmits the laser beam emitted by the laser element (Fig. 1); a phosphor layer (14) that converts a wavelength of light incident on one of surfaces and emits the light through the one of the surfaces (paragraph 186 and Fig. 1); and an optical component (23) that causes reflected light of the laser beam transmitted through the optical fiber to be incident on the one of the surfaces of the phosphor layer (Fig. 1), wherein an intensity distribution of the light incident on the one of the surfaces of the phosphor layer is sparse at a central region (paragraph 186 vs paragraph 219; *note that 15% is sparse as compared to 30%).  
As for claim 2, Takahashi ‘074 teaches wherein the intensity distribution (when irradiating P2) is sparser toward a center (P1) of the phosphor layer (Figs. 6 and 10).  
As for claim 3, Takahashi ‘074 teaches wherein the intensity distribution has a substantially annular shape (Figs. 6 and 10).  

As for claim 7, Takahashi ‘074 teaches wherein in the recess structure, the end face on the other side is processed to be increasingly recessed toward the center (bend in larger at center of fiber 21 in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘074 in view of Takahashi (10,240,974).
With respect claims 4 and 5, Takahashi ‘074 teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the laser element comprises at least two laser elements, the illuminating device further comprises a lens located between the optical fiber and the at least two laser elements, at least two laser beams respectively emitted by the at least two laser elements are perpendicularly 
As for claim 4, Takahashi ‘974 also drawn to illuminating devices, teaches wherein a laser element (15a-j) comprises at least two laser elements (Fig. 14), the illuminating device (500) further comprises a lens (302) located between the optical fiber (503) and the at least two laser elements (Fig. 14), at least two laser beams respectively emitted by the at least two laser elements are perpendicularly incident on the lens at positions other than a center of the lens (Fig. 14), and the lens causes the at least two laser beams incident thereon to obliquely enter the optical fiber within an angular range of a numerical aperture of the optical fiber (Fig. 14).  
As for claim 5, Takahashi ‘974 teaches wherein the at least two laser beams respectively emitted by the at least two laser elements are line symmetrically incident on the lens at positions other than the center of the lens (Fig. 14).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the arrangement and lens of Takahashi ‘974 in the illuminating device of Takahashi ‘074, in order to make the illuminating device of fewer parts.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘074 in view of Takahashi (9,109,771).
With respect claims 8 and 9, Takahashi ‘074 teaches all of the claimed elements, as is discussed above, as well as Takahashi ‘074 teaching the laser element (11) comprises at least two laser elements (Fig. 1), the optical fiber (21) comprises at least two optical fibers each of which transmits a laser beam emitted by a corresponding one of the at least two laser elements (Fig. 1). Takahashi ‘074 does not explicitly teach wherein the optical component comprises at least two optical components, and the at least two optical components cause laser beams transmitted respectively through the at least two optical fibers to be reflected, and cause reflected light of each of the laser beams to be incident on the one of the surfaces of the phosphor layer without overlapping at the center of the one of the surfaces (claim 8); wherein the at least two optical components are mirrors (claim 9).  
As for claim 8, Takahashi ‘771 also drawn to illulminating devices, teaches wherein the optical component (71) comprises at least two optical components (surfaces of 71 facing each item 6), and the at least two optical components cause laser beams transmitted respectively through the at least two optical fibers to be reflected (Fig. 14), and cause reflected light of each of the laser beams to be incident on the one of the surfaces of the phosphor layer (8) without overlapping at the center of the one of the surfaces (Fig. 14).
As for claim 9, Takahashi ‘771 teaches wherein the at least two optical components are mirrors (column 13, lines 50-51).  
. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘074 and Takahashi ‘771, as is applied to claims 8 and 9 above, further in view of Aikawa et al. (2013/0194822).
With respect claims 10 and 12, Takahashi ‘074 teaches all of the claimed elements, as is discussed above, as well as the added features of Takahashi ‘771 teach at least two optical components (Fig. 14) [claim 10]; wherein the optical component causes the laser beam transmitted through the optical fiber to be reflected, and causes reflected light of the laser beam to be incident on the one of the surfaces of the phosphor layer without overlapping at a center of the one of the surfaces (Fig. 14) [claim 12]. Takahashi does not explicitly teach the optical component is a reflective diffraction grating (claims 10 and 12).
As for claims 10 and 12, Aikawa also drawn to illuminating devices, teaches the optical component (41) is a reflective diffraction grating (paragraph 242).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to us the reflective diffraction grating of Aikawa in the optical component of Takahashi ‘074 and Takahashi ‘771, in order to provide intensity modulation (paragraph 242 of Aikawa).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. *Further note that claim 11 is rejected under 35 USC 112, and such rejection must also be overcome.
With respect to claim 11, the prior art does not teach or suggest wherein the at least two optical components cause the reflected light of each of the laser beams to be incident on, in a substantially annular arrangement, the one of the surfaces of the phosphor layer without overlapping at all on the one of the surfaces; along with the other limiting elements of claims 1, 8, 9, and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        1/14/2022